Citation Nr: 0842522	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to a compensable rating for erectile 
dysfunction (in addition to the award of special monthly 
compensation (SMC).

3.  Entitlement to a rating in excess of 50 percent for major 
depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for peripheral neuropathy, continued a 0 percent 
rating for erectile dysfunction, and increased the rating for 
MDD from 10 to 50 percent.  In July 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the claims file.  At the hearing, 
the veteran was granted a 90 day abeyance period for 
submission of additional evidence.  

The June 2006 rating decision also denied service connection 
for post-traumatic stress disorder (PTSD); however, in his 
substantive appeal after a statement of the case regarding 
that matter was issued following the veteran's notice of 
disagreement with that determination, he limited his appeal 
to the matters listed on the preceding page.   

In October 2008, additional evidence was received, without a 
waiver of RO consideration.  However, as the additional 
evidence is not probative in the matter of the rating for 
erectile dysfunction, the Board finds it appropriate to 
proceed in this matter prior to RO review of the additional 
evidence received.  

The issues of entitlement to service connection for 
peripheral neuropathy as secondary to diabetes mellitus, and 
to a rating in excess of 50 percent for MDD are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.

FINDINGS OF FACT

1.  There is no visible deformity of the veteran's penis 
associated with his service connected erectile dysfunction; 
the glans penis is intact;.

2.  For his impotency the veteran has been awarded SMC based 
on loss of use of a creative organ.


CONCLUSION OF LAW

A compensable rating for erectile dysfunction is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.115b, Diagnostic Codes (Codes) 7521, 7522 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).
A June 2005 letter advised the veteran generally of what type 
of evidence was needed to establish entitlement to an 
increased rating (and to submit such evidence), and of his 
and VA's responsibilities in claims development.  The June 
2005 VCAA letter did not contain the level of specificity set 
forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, such procedural defect is not prejudicial because 
the record reflects the veteran has actual knowledge of the 
Vazquez-mandated information, and there is documentation in 
the claims file that he received sufficient notification for 
a reasonable person to be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In Vazquez-Flores the Court 
held that actual knowledge is established by statements or 
actions by the claimant or his representative demonstrating 
an awareness of what is necessary to substantiate the claim.  
A June 2006 rating decision informed him why a compensable 
rating was not warranted, and a July 2008 letter provided 
more specific notice as to how disability ratings are 
assigned, including that erectile dysfunction is compensated 
by award of special monthly compensation.  The veteran's 
written statements and his testimony at the July 2008 Travel 
Board hearing reflect awareness of what is necessary to 
substantiate this claim.  He has had ample opportunity to 
supplement the record.  Neither he nor his representative 
alleges that notice has been less than adequate.  

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations, including in February 2006 
and May 2007.  VA's duty to assist the veteran in the 
development of facts pertinent to his claim is discharged.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Compensable rating for erectile dysfunction:

In a May 2002 rating decision, the RO granted the veteran 
service connection for erectile dysfunction as secondary to 
prostate cancer, awarded rated SMC for loss of use of a 
creative organ, and assigned a 0 percent rating under Code 
7522 (for penile deformity).  The veteran has not disagreed 
with the SMC award; notably, such is at a statutory rate 
under 38 U.S.C.A. § 1114(k). 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule does not provide a diagnostic code for 
rating erectile dysfunction (as the term applies in the 
instant case, i.e., the inability to maintain an erection) of 
itself.  Instead, the veteran's impotence is compensated by 
SMC at the statutory rate for loss of use of a creative organ 
in 1114(k).  A separate compensable rating may only be 
assigned if there is associated pathology that is compensable 
under the rating schedule.  The RO found no such pathology 
and, rating by analogy (See 38 C.F.R. § 4.20) under the Code 
considered most closely analogous in anatomical location 
assigned a 0 percent rating because the veteran did not have 
the pathology required for a compensable rating, i.e., penile 
deformity.

Code 7522 provides a 20 percent rating for loss of erectile 
power coupled with an identifiable deformity of the penis.  A 
20 percent rating is also warranted (under Code 7521) where 
there has been removal of the glans (head) of the penis.  See 
38 C.F.R. § 4.115b.   

A 0 percent rating will be assigned when the symptomatology 
required for a compensable rating is not shown.  38 C.F.R. 
§ 4.31.

On February 2006 VA genitourinary examination, the veteran's 
genitalia were described as "normal circumcised phallus".  

In his November 2006 notice of disagreement, the veteran and 
his wife indicated that the February 2006 VA examination was 
inadequate, as the examiner did not assess the veteran's 
genitalia.

On May 2007 VA examination, the veteran reported that he had 
never had any trauma or surgery affecting his penis or 
testicles.  He reported that he ad not been able to achieve 
an erection since his prostate surgery.  Physical examination 
revealed that he was uncircumcised, and that both testes were 
normal in size and consistency and descended bilaterally.

On August 2008 private genitourinary examination, the veteran 
reported penile deformity, which the examiner noted was 
actually a shriveling penis (the examiner noted that such was 
simply a regression of the penis with age).  Physical 
examination revealed normal scrotum, epididymides, testes, 
and urethral meatus.  Retraction of the foreskin of the penis 
revealed some balanoposthitis (inflammation of the head and 
foreskin).  The examiner stated that "reassurance was given 
that there is no obvious deformity other than a shrinking 
penis.  I believe that circumcision is not warranted nor does 
he wish to have one at this point in time."

The Board finds that the evidence of record (and in 
particular the report of the August 2008 examination specific 
for such, and when the findings reported clearly reflect that 
the veteran's penis was examined) establishes that the 
veteran does not have penile deformity, and that a 
compensable rating under Codes 7521 or 7522 is not warranted.  
Notably, as penile deformity was not clinically noted at any 
time during the appeal period, staged ratings are not 
indicated.

The Board has considered whether referral of the case for 
extra-schedular consideration is indicated.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1).  There is no evidence showing or 
suggesting that the veteran's erectile dysfunction has 
required hospitalization, caused any impairment for 
employment, or caused impairment other than impotence (which 
is already compensated with the SMC award).  Accordingly, the 
Board finds that referral for extraschedular consideration is 
not indicated.   

The Board has also considered the applicability of the 
benefit of the doubt doctrine. However, as the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine does not apply.  The claim must be denied.


ORDER

A compensable rating for erectile dysfunction (in addition to 
the award of SMC) is denied.

REMAND

Regarding the claim of secondary service connection for 
peripheral neuropathy, in October 2008 the veteran submitted 
additional evidence without a waiver of RO, a diagnostic 
study report with a notation of peripheral neuropathy 
possibly secondary to diabetes.  Such evidence is pertinent 
to this matter, and must be returned to the RO for initial 
review.  It is also noteworthy that the record does not 
appear to include a medical opinion that addresses the 
provisions of 38 C.F.R. § 3.310(b).  

At the Travel Board hearing the veteran testified that he 
receives ongoing VA treatment for MDD.  The most recent VA 
medical records associated with the claims file, other than 
the June 2007 VA examination report, are dated in May 2006.  
This suggests that there are pertinent VA treatment records 
outstanding.  Any such records are constructively of record, 
may be critical, and must be secured.  Furthermore, given the 
passage of time another examination to determine the current 
severity of the MDD will also be necessary.  In that regard, 
it is noteworthy that staged ratings may be appropriate in a 
claim for increase when the factual findings show distinct 
time periods where the disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of complete clinical records of all 
VA treatment the veteran has received for 
peripheral neuropathy and/or MDD from May 
2006 to the present.

2.  The RO should then arrange for a 
neurological examination of the veteran to 
determine whether his peripheral 
neuropathy has been caused or aggravated 
by his service connected diabetes.  The 
veteran's claims file and a copy of 
38 C.F.R. § 3.310 must be made available 
to the examiner, and the opinion provide 
must include sufficient information and 
explanation to address the provisions of 
38 C.F.R. § 3.310(b)(i.e., identifying by 
baseline and current severity any increase 
in severity of peripheral neuropathy due 
diabetes indicating, with explanation, 
that all peripheral neuropathy is 
unrelated to diabetes, or explaining the 
concept of natural progression of the 
disability, if any).  The examiner should 
explain the rationale for all opinions 
given, and is asked to comment on those 
opinions that are already of record.  

3.  The RO should also arrange for the 
veteran to be afforded a VA psychiatric 
evaluation to ascertain the current 
severity of the his MDD.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should describe 
the nature and severity of all of the 
veteran's symptoms of NDD, and comment on 
their impact on his occupational and 
social functioning ability.  The examiner 
should be provided a copy of the criteria 
for rating psychiatric disability, and the 
findings reported should include the 
presence/or absence, and extent, of each 
of the symptoms listed in the schedular 
criteria for ratings above 50 percent (or 
other symptoms of like gravity).  The 
examiner should explain the rationale for 
all opinions given.

4.  The RO should then readjudicate the 
remaining claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


